Citation Nr: 1441890	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the low back.

2.  Entitlement to service connection for arthritis of the left buttock.

3.  Entitlement to service connection for arthritis of the left foot.

4.  Entitlement to service connection for arthritis of the right fingers.

5.  Entitlement to service connection for arthritis of the left fingers.

6.  Entitlement to service connection for arthritis of the right wrist.

7.  Entitlement to service connection for arthritis of the left thigh.

8.  Entitlement to service connection for arthritis of the left forearm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to April 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Board hearing in Washington, DC, before the undersigned Veterans Law Judge in July 2013, and a transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence in the form of internet articles regarding lupus and a letter from a VA internist.  She waived review of the additional evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013).

The issue of service connection for lupus has been raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

The Veteran seeks service connection for arthritis of the low back, left buttock, left foot, right fingers, left fingers, right wrist, left thigh, and left forearm.  December 2010 VA treatment records show complaints of polyarthralgias and an assessment of osteoarthritis of the lumbar spine.  Private treatment records also show notes of arthritis in multiple areas.  At the Board hearing, the Veteran and her representative contended that the arthritis is related to her service-connected disability, which is photodermatitis.

Here, the Board finds that the Veteran should be afforded a VA examination to determine the current nature of any arthritis present in the Veteran's low back, left buttock, left foot, right fingers, left fingers, right wrist, left thigh, and left forearm.  The examiner should opine on whether any arthritis present is related to the Veteran's military service, to include whether it is caused or aggravated by the service-connected photodermatitis disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, the evidence indicates that records from the Social Security Administration exist, but they are not currently associated with the claims file and should be requested on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As the Veteran indicated at the Board hearing that she currently receives VA treatment for arthritis and photodermatitis, relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.  Also, ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for arthritis of the low back, left buttock, left foot, right fingers, left fingers, right wrist, left thigh, and left forearm.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Request all documents pertaining to the application of disability benefits from the Social Security Administration, including the records relied upon in determining whether benefits were warranted.

3.  After associating any of the above records with the claims file, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present arthritis of the low back, left buttock, left foot, right fingers, left fingers, right wrist, left thigh, and left forearm.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's joint complaints.  Then, the examiner should provide an opinion with respect to any current arthritis of the above-listed joints as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service.

The examiner should also opine on whether it is at least as likely as not (50 percent or greater probability) that any arthritis disability is caused, or aggravated, by the Veteran's service-connected photodermatitis.

4.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and her representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

